DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 06/16/2021 have been entered and fully considered.  Claims 1-5 and 7-14 are pending.  Claim 5 is cancelled.  Claims 12-14 are new.  Claims 1, 7, and 9 are amended.  Claims 1-5 and 7-14 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357628 A1 (“Li”) in view of JP 2001-015172 A (“Maekawa”) and US 2015/0243997 A1 (“Park”).
Regarding claims 1, 4-5, 7, 9, and 11-14, Li discloses a lithium secondary battery comprising a negative electrode (Abstract; [0002], [0035]).  The negative electrode comprises a negative current collector ([0039]), a negative active material layer formed on the negative current collector ([0035]), and a lithium metal containing layer (or stabilizing layer) ([0020]).  The lithium metal containing layer comprises lithium metal ([0023]) and a metal oxide ([0026]).  The metal oxide may be at least one of Al2O3, TiO2, MgO, and ZrO2 ([0026]).  The mass ratio of lithium metal to metal oxide may be, for example, 80:20 ([0031]; [0040]).
Further regarding claim 9, upon first charging, the lithium in the lithium metal containing layer (stabilizing layer) would pre-lithiate the negative electrode active material in the negative electrode active material layer.  See, for example, the discussion in [0004]-[0005] of Li.
Li does not expressly disclose an adhesive layer disposed between the negative electrode active material layer and either the lithium metal layer or the stabilizing layer.
Maekawa discloses a negative electrode sheet in which a lithium source (in this case a lithium metal foil) has been previously attached via an auxiliary layer (Abstract; [0013]).  The auxiliary layer is provided so that a rapid reaction with the negative electrode material accompanied by heat generation is avoided ([0007], [0019]).  It would 
Maekawa discloses the auxiliary layer comprises an organic polymer material, which may be a binder used when forming an electrode mixture ([0020]).  However, Maekawa is silent regarding the organic-based binder comprising an alkali metal salt.
Park discloses a negative electrode for a secondary battery (Abstract).  The negative electrode comprises an interlayer between a current collector and a negative electrode active material layer (Abstract).  The interlayer comprises at least one polymer selected from a cation-substituted polycarboxylic acid ([0036]).  The cation may be a lithium ion ([0038]).  The polycarboxylic acid may be polyacrylic acid ([0039]).  A carboxyl group of lithium polyacrylate in the interlayer reacts with a silanol group present on the surface of silicon-based negative electrode active material, improving bonding strength between the interlayer and the negative electrode active material layer ([0055]).  (It is noted that the negative electrode active material taught by Li includes silicon ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add lithium polyacrylate to the auxiliary layer of Li because it would improve bonding strength between the auxiliary layer and the negative electrode active material layer in view of the disclosure of Park.
Regarding claim 2, modified Li discloses the negative electrode of claim 1.  Li discloses the negative electrode active material may be Si, Si alloy, SiOx, where 0.5≦x≦
Regarding claim 3, modified Li discloses the negative electrode of claim 1.  Li discloses the thickness of the lithium metal containing layer may have a thickness of 1 µm to 50 µm or 3 µm to 30 µm ([0033]).  The range disclosed by Li (i.e. µm to 30 µm) overlaps the claimed range.  The thickness of the lithium metal layer would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the thickness disclosed by Li overlaps the thickness as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 8, modified Li discloses the negative electrode of claim 1.  Maekawa discloses the thickness of the auxiliary layer is preferably 0.2 µm or more and 40 µm or less ([0020]).  The thickness of the adhesive layer would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the thickness disclosed by Maekawa overlaps the thickness as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 10, modified Li discloses the negative electrode of claim 9.  As discussed above, Li discloses the mass ratio of lithium metal to metal oxide may be, for example, 80:20 ([0031]; [0040]).  It is the position that because the lithium in the layer intercalates into the negative active material the claimed range is inherently met by Li.  However, even if Li does not teach the claimed range it would have been obvious over Maekawa.  Maekawa teaches that the preferred lithium preload amount is appropriately selected with the amount of irreversible side reactions of the negative electrode material with lithium, that is, the charge/discharge efficiency of the initial cycle as an index ([0014]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of lithium intercalated into the negative electrode active material based on the amount of irreversible side reactions of the negative electrode material with lithium.

Response to Arguments
Applicant’s arguments, see pp. 5-7, filed 09/14/2021, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further US 2015/0243997 A1 (“Park”).
Applicant's arguments, see pp. 7-8, filed 09/14/2021, with respect to claims 12-14 have been fully considered but they are not persuasive.  Applicant alleges the presence of unexpected results.  This argument has been found unpersuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, it is noted that the lithium in the lithium metal layer is not recited as being in the form of a powder.  Furthermore, claims 13 and 14 each recite TiO2.  While TiO2 is included in the experimental examples, it is only included in a single weight ratio (60:40).  It is not clear if the entire claimed range (i.e. 60:40 to 95:5) would perform similarly to the tested weight ratio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727